563 So.2d 822 (1990)
George William TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 87-02680.
District Court of Appeal of Florida, Second District.
July 6, 1990.
James Marion Moorman, Public Defender and Stephen Krosschell, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and William I. Munsey, Jr., Asst. Atty. Gen., Tampa, for appellee.
*823 THREADGILL, Judge.
George William Taylor appeals his conviction and sentence for first-degree murder, contending that the evidence was legally insufficient, that certain testimony was inadmissible, that there was improper prosecutorial comment and that the trial court erred in sentencing him for violations of probation without a guidelines scoresheet. We find merit only in his final contention and remand for resentencing.
After receiving a life sentence in the capital case, Taylor pleaded guilty to violating his probation in two other cases. The trial court sentenced him to ten years in prison, consecutive to the life sentence, for the violations of probation. The sentencing transcript does not reflect that the trial court considered a sentencing guidelines scoresheet when it imposed this sentence and no scoresheet was filed. An older scoresheet included in the record indicates that the ten-year sentence may be a departure. While the guidelines do not apply to capital crimes, a proper scoresheet must be prepared and used when sentencing for other offenses pending before the court. See Lamb v. State, 532 So.2d 1051 (Fla. 1988); Fla.R.Crim.P. 3.701(d)(1). See also Pope v. State, 561 So.2d 554 (Fla. 1990). We therefore affirm the judgment of the trial court and the sentence for the capital felony but remand for resentencing on the violations of probation, with instruction that a properly prepared scoresheet be utilized.
Affirmed in part, and remanded.
SCHOONOVER, C.J., and CAMPBELL, J., concur.